Citation Nr: 1817570	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right wrist ganglion cyst residuals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from June 1990 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2016 Board hearing, the Veteran testified that his right wrist bothers him, especially when engaging in daily activities or his work.  He works as a contact operator and is required to use his hands daily for 10 to 12 hours shifts managing 140 to 170 pound shafts.  He testified that when he is not as active, the wrist doesn't bother him as much.  He also testified that he has been prescribed pills which help his inflammation and pain and also uses a brace.  He reported that although he is in receipt of a 10 percent rating for his left wrist, his right wrist (dominant) actually bothers him just as much, if not more, than his left wrist.  He testified that the December 2014 VA examiner conducted a very quick examination and that day he was not experiencing the pain he does on a normal basis. 

The Veteran was afforded a VA examination in October 2016 in response to a proposed reduction to his left wrist disability rating.  The October 2016 VA examiner noted that the Veteran denied any functional loss or impairment; had normal range of motion of the right wrist and no pain.  The examiner also noted that the Veteran's November 2009 x-ray results did not reveal any degenerative or traumatic arthritis.  However, a June 2012 VA treatment record indicates that the Veteran may have mild degenerative joint disease (DJD) of the bilateral wrists.  As the October 2016 VA examination report appears not to adequately address all of the Veteran's complaints and/or symptoms, the Board finds that a remand is necessary to afford the Veteran a VA examination report which addresses the current severity of the Veteran's right wrist.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any updated VA treatment records.

2.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his right wrist disability.  The electronic claims folder and a copy of this remand must be made available to the examiner.  All appropriate testing, to include x-rays, must be conducted. 

The examiner's attention is directed to the October 2016 VA examination report which refers to a November 2009 x-ray report that shows no evidence of degenerative or traumatic arthritis.  However, a June 2012 VA orthopedic surgery consult indicates that the x-ray from 2009 shows minimal DJD bilaterally.  The examiner is asked to confirm whether the Veteran suffers from arthritis of the wrists, and if so, whether it is as likely as not (a 50 percent or greater probability) that such arthritis is associated with the Veteran's service connected right wrist ganglion cyst at issue herein.  

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, for both the joint in question and any paired joint (the wrists).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

